Case 2:18-cv-14935-JLL-JAD Document 9 Filed 10/24/18 Page 1 of 1 PageID: 137




                        IN THE UNITIED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY
                                 (NEWARK VICINAGE)




      SUZANNE DRAKE

                                                DOCKET NO.: 2:18-C V-14935
      V.


      THOR INDUSTRIES, INC., COLONIAL
      RV AND MERCEDES-BENZ USA, LLC

                           STIPULATION OF DISMISSAL



      TO THE CLERK

             Kindly dismiss the action as to defendant, Mercedes-Benz USA, LLC




      By: T’Imoy.j. 6eefr.

      TIMOTHY J. ABEEL, JR., ESQ,

      Attorney for Plaintiff




                                                                 LW—
